THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AQUILES CONDE-SHENERY
Plaintiff, :
V. : 3:18-CV-2338
: (JUDGE MARIANI)
DETECTIVE DAVID RODICK, et al.,
Defendants.
ORDER

AND NOW, THIS ZN DAY OF JANUARY, 2020, upon review of Chief
Magistrate Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 33) for clear error
or manifest injustice,’ IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 33) is ADOPTED for the reasons set forth therein.
2. Defendants’ Motion to Dismiss (Doc. 24) is GRANTED IN PART AND DENIED IN

PART AS FOLLOWS:

a. Defendants’ Motion is GRANTED with respect to Plaintiffs Fourteenth
Amendment due process and Fourth Amendment false arrest claims.
b. Defendants’ Motion is DENIED with respect to Plaintiff's Fourth Amendment

malicious prosecution claims.

 

1 The Court notes that in an attempt to ensure that Plaintiff received the pending R&R and had an
adequate opportunity to file any Objections should he so choose, the R&R was sent to SCI-Albion on
November 5, 2019, and the Carbon County Prison on December 13, 2019. Further review of the
Pennsylvania Department of Corrections - Inmate Locator — also indicates that Plaintiff is currently
incarcerated at SCI-Albion. No objections have been filed.
3. This action is REMANDED to Chief Magistrate Judge Schwab for further pretrial

proceedings consistent with this Order.

op /
ZL MUM MLA
Robert D. Mariani

United States District Judge

 
